             Case 1:19-cv-01889-CCB Document 1 Filed 06/26/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

                                                   :
Rosemary Rich,                                     :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Harris & Harris, Ltd.; and DOES 1-10,              : COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiff, Rosemary Rich, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Rosemary Rich (“Plaintiff”), is an adult individual residing in

Towson, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, Harris & Harris, Ltd. (“H&H”), is an Illinois business entity with an

address of 111 West Jackson Boulevard, Suite 400, Chicago, Illinois 60604, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
             Case 1:19-cv-01889-CCB Document 1 Filed 06/26/19 Page 2 of 5



        6.      Does 1-10 (the “Collectors”) are individual collectors employed by H&H and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

        7.      H&H at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to State of

Maryland, CCU (the “Creditor”).

        9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        10.     The Debt was purchased, assigned or transferred to H&H for collection, or H&H

was employed by the Creditor to collect the Debt.

        11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

    B. H&H Engages in Harassment and Abusive Tactics

        12.     In or around the beginning of September 2018, H&H contacted Plaintiff in an

attempt to collect the Debt.

        13.     Plaintiff advised H&H that that Debt was paid in full.

        14.     By letter dated September 14, 2018, H&H demanded payment of the Debt, that

H&H had notice was paid in full.

        15.     Upon receipt of the letter, Plaintiff called H&H and confirmed that the Debt was

paid in full.

        16.     Nonetheless, H&H continued to call Plaintiff in an attempt to collect the Debt that
                                                  2
          Case 1:19-cv-01889-CCB Document 1 Filed 06/26/19 Page 3 of 5



Plaintiff did not owe.

   C. Plaintiff Suffered Actual Damages

        17.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

        18.    As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, fear, frustration and

embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        19.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        20.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        21.    The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

        22.    The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        23.    The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        24.    The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.


                                                 3
          Case 1:19-cv-01889-CCB Document 1 Filed 06/26/19 Page 4 of 5



       25.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                              COUNT II
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.

       27.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       28.     The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       29.     The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

       30.     The Defendants repeatedly contacted the Plaintiff with the intent to harass or

abuse, in violation of MD. Code Comm. Law § 14-202(6).

       31.     The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendants;

                  4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                  5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);
                                                 4
         Case 1:19-cv-01889-CCB Document 1 Filed 06/26/19 Page 5 of 5



                 6. Actual damages from the Defendants for the all damages suffered as a result

                       of the intentional, reckless, and/or negligent FDCPA violations and

                       intentional, reckless, and/or negligent invasions of privacy in an amount to

                       be determined at trial for the Plaintiff; and

                 7. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: June 26, 2019

                                               Respectfully submitted,

                                               By     /s/ Sergei Lemberg
                                               Sergei Lemberg, Esq.
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               ATTORNEYS FOR PLAINTIFF




                                                   5
